Citation Nr: 1731120	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.


REPRESENTATION

Veteran represented by:	Adam Bond, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982, which included a period at Camp Lejeune.  He also had an earlier period of active duty for training from April 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before one Veterans Law Judge (VLJ) in March 2011.  A second VLJ took testimony on the issue on appeal during a May 2016 Board hearing.  As the Veteran has testified on the issue relevant here before two separate VLJs, both of the VLJs are signatories to this decision.  See 38 C.F.R. § 20.707.  Further, as this case must be signed by a panel of three judges, the Veteran was offered the opportunity to testify before a third panel member.  At his May 2016 hearing, the Veteran and his representative explicitly waived his entitlement to a third hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board remanded the claim for additional development in August 2011 and January 2014.

In October 2016, the Board requested an expert medical opinion for the respiratory claim from the Veterans Health Administration (VHA), pursuant to 38 C.F.R. § 20.901.  A February 2017 opinion was provided.  Thereafter, in February 2017, the Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  Later in March 2017, additional argument from the Veteran's representative was received.

The Board notes that additional relevant evidence has been received since the most recent January 2016 supplemental statement of the case (SSOC).  However, in February 2017, included with the representative's correspondence, the Veteran submitted a waiver of the RO's consideration of the additional evidence and requested that the Board proceed with the appeal.  See 38 C.F.R. § 20.1304(c).

FINDING OF FACT

The Veteran's asthma is not related to service, to include exposure to chemicals at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include asthma, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, there is a presumption of service connection for diseases associated with exposure to contaminants in the water supply at Camp Lejeune.  See 38 C.F.R. § 3.307(a)(7).  Eight diseases are listed.  38 C.F.R. § 3.309(f).  However, asthma is not one of the listed presumptive diseases, or any respiratory disorder.

Analysis

The Veteran contends that his current asthma was related to service.  His personnel records reveal that he served for a period of time at Camp Lejeune in North Carolina.  He alleges that he was exposed to harmful chemicals while stationed at Camp Lejeune.  The Veteran served over 29 days at Camp Lejeune during the requisite time period; thus, he is presumed to have been exposed to contaminants in the water supply.  Although his appeal does not include a claim for a listed disease, direct service connection is still a possible theory of entitlement as the presumed exposure constitutes an in-service injury.  See 38 C.F.R. § 3.307(a)(7)(iv).

The Board notes that much of the earlier development in the case centered on the Veteran's possible exposure to contaminants at Camp Lejeune.  Since that time, the law has become settled on the matter, and no additional development is needed as the Veteran is presumed to be exposed to such contaminants as the pertinent provisions were made effective March 14, 2017.  See 82 Fed. Reg. 4173 (Jan. 13, 2017).

The Veteran also contends that he had a rare and severe reaction to a bubonic plague shot in service and further, that he was exposed to significant amounts of diesel and gas fumes as a heavy motor vehicle operator.  He contends any of these exposures could have led to his current asthma.

The Veteran's service treatment records show that in February 1980, he received treatment for fever, chills, nausea and diarrhea and had a productive cough with yellowish green sputum.  He was diagnosed with a common cold.  There were no other complaints or treatment for a respiratory condition during service, and no diagnosis of asthma.

The Veteran was diagnosed with asthma subsequent to service.  He reported receiving treatment for his asthma from his long time physician, Dr. R.G., before he passed away.  An August 2007 record from Dr. R.G. indicated the Veteran was diagnosed with asthma, described as mild to moderate, and for which he required inhalers.  Dr. R.G. indicated that he treated the Veteran for many years for his asthma, as well as his acute bronchitis.  He noted review of the Veteran's military medical records, his lay statements which indicated no exposure to chemicals prior to or after service, as well as reports submitted by the Veteran in support of exposure.  Based on this information, Dr. R.G. indicated that the Veteran's asthma was at least as likely as not incurred from his in-service exposures to diesel fumes, PCE's, TCE's, other unknown contaminants from Camp Lejeune, and the bubonic plague vaccines.  He concluded that those agents are known catalysts in the diseases of asthma and bronchitis.

The Board remanded the claim previously in August 2011, in part, to obtain a VA examination to determine the nature and severity of the Veteran's asthma.  A VA examination was performed in October 2011 by a pulmonologist who diagnosed the Veteran with asthma.  Although the onset was listed as 1982, the examiner went on to state that was when the Veteran told her that he had asthma.  The Veteran reported that the onset of his cough and wheezing was in service and that he had been on bronchodilators since service.  She noted the Veteran's first PFTs (pulmonary function tests) were from July 2011.  The Veteran's treatment included bronchodilator therapy and anti-inflammatory medication.

The examiner went on to state that baseline PFTs may be normal in asthma and in order to substantiate a claim of asthma, one would need to perform challenge testing.  While the Veteran gave a history consistent with asthma, it was determined to be mild, including no parenteral steroids, no hospitalizations and no symptoms he was unable to control.  She concluded the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner considered the in-service exposure to contaminants.  She explained that while the Veteran developed a cough in service, his pulmonary function tests (PFTs) remained normal and if asthma is present, it is mild and controlled.  She further stated the causative link between asthma and the compounds the Veteran claimed exposure to are not well established or well accepted in the medical literature.

The Board notes a January 2012 email was sent from the RO to the October 2011 VA examiner requesting an additional medical opinion clarifying the rationale for her conclusions and to comply fully with the August 2011 Board remand.  After a review of the file, the Board determines no response was received from the October 2011 examiner.

Additionally, the Veteran's representative submitted a March 2012 correspondence challenging the October 2011 opinion.  He indicated the examiner did not acknowledge review of the prior remand or respond directly to the specific inquiries identified in the remand.  He noted the examiner did not address the issue relating to the plague shot and also failed to discuss the Veteran's exposure to contaminated water at Camp Lejeune.  The representative requested that a new VA examination be afforded to the Veteran which complies with the August 2011 remand questions.

Thereafter, the Board remanded the claim again in January 2014.  The remand directed the RO to "associate with the claims file the VA examiner's addendum dated January 5, 2012, and referred to in the July 2013 Supplemental Statement of the Case (SSOC)."  It noted that failure to obtain the evidence warranted an automatic rescheduling of a new VA examination to obtain a medical nexus opinion for the claimed respiratory disorder, to include asthma.  As noted above, the record does not include a January 2012 VA addendum opinion.  In light of this information, and upon further consideration, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).

However, the Veteran was afforded an October 2014 VA examination pursuant to the Board's remand, in which the examiner diagnosed him with asthma since the 1980's.  The Veteran denied the use of oral prednisone and reported using an inhaler on a regular basis.  He reported getting winded with moderate activity and no use of oxygen in the home.  She indicated the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran did not develop any asthma or respiratory condition in service or shortly thereafter, despite receiving treatment in February 1980 for the common cold, fever, chills, nausea and diarrhea.  Further, she indicated a causative link between asthma and the compounds the Veteran claims exposure to is not well established or well accepted in the medical literature.  She noted the Veteran's x-rays remain normal and his PFTs in the past have been in the normal range.

Thereafter, the claim came before the Board and it determined in October 2016 that additional development was warranted prior to adjudication of the claim.  The Board requested an advisory opinion from a VHA pulmonologist, to determine if the Veteran's asthma is related to chemicals in contaminated water while at Camp Lejeune, or in the alternative, if it is related to an in-service vaccine he received for the bubonic plague or gas and diesel fume exposure.  A February 2017 opinion was received from a pulmonologist.

The reviewer concluded that, after review of the file, the Veteran's asthma is not related to service.  He discussed the Veteran's contentions and indicated that during his time at Camp Lejeune, the Veteran was likely exposed to trichloroethylene and tetrachloroethylene in the drinking water which represented a public hazard.  He noted there were high levels of benzene, vinyl chloride and trans-1, 2-dichlroethylene detected in the drinking water.

With regard to the Veteran's contention that his asthma is related to the chemicals in the water at Camp Lejeune, the examiner indicated it is well accepted that asthma can develop due to work-place exposures and generally the offending agents are large molecular weight molecules.  He noted these are often proteins to which the airway becomes sensitized leading to occupational asthma.  He stated it is well documented in the medical literature that exposure to low molecular weight compounds, such as organic solvents to which the Veteran was exposed, can lead to exacerbations in individuals with previously diagnosed asthma.  This exposure would generally be from inhalation and high concentrations as a volatile gas.  He noted that the implications of high levels of organic solvent exposure from drinking or bathing in contaminated water is not clear as it relates to asthma.  Generally, the development of asthma exacerbations related to organic solvent exposures occur within a short period of time (minutes, hours or possibly days) after the exposure due to direct airway toxic effects or stimulation of resident inflammatory cells in the airways.  He stated "there is no evidence that the Veteran had any illness that resembled an asthma exacerbation during his time in service and his diagnosis dates to a time after his time in service was concluded."

The examiner went on to acknowledge limited, experimental evidence which may support that past exposures, including organic solvents, can lead to the development of asthma.  He stated this would occur in two phases: an early toxic phase where there is an acute injury to the airway which is clinically evident and for which the patient would seek medical care; and subsequently, this would lead to chronic asthma.  He noted the Veteran did not have any evidence of an asthma-like illness during the time of his exposure to organic solvents and the exposure was due to water and not an inhaled gas.  Further, the development of asthma was years after his service and without any evidence of an acute toxic airway injury during service.  Thus, he concluded it is less likely than not that the Veteran's current asthma is related to his exposure to chemicals from contaminated water while stationed at Camp Lejeune.  Additionally, he stated "in a federal register announcement that detailed the eight medical illness(es) that can be associated with environmental exposures at Camp Lejeune, asthma was not listed."

As noted, the Veteran also contends his asthma may be related to an in-service vaccine for the bubonic plague or gas and diesel fume exposure.  In this regard, the examiner indicated it is well-documented that exposure to gas fumes and diesel exhaust products can lead to exacerbations of asthma; however, there is not much scientific evidence that exposure to such products can lead to the development of asthma years later in patients who had no prior asthma.  With regard to the bubonic plague shot, the examiner stated the relationship between development of an abscess as an adverse reaction to an intramuscular plague vaccine and the subsequent development of asthma years later is also difficult to support based on the scientific literature as the vaccine is given intramuscular and not via inhalation.

With regard to gas and diesel fume exposure, as well as the bubonic plague vaccine, he stated the Veteran did not have any evidence of an asthma like illness during the time of his exposure to such.  Further, the development of asthma was years after service.  Therefore, the reviewer stated it is less likely than not that the Veteran's current asthma is related to his exposure to gas and diesel fumes or the bubonic plague vaccine during his service at Camp Lejeune.

The Board notes that, along with the relevant medical evidence of record, significant lay evidence has been submitted.  The Veteran's spouse submitted a May 2016 statement in which she indicated she knew the Veteran to be an active person in all sports and sports related activities until after leaving the military.  She reported when he left the military they were living together and that is when his respiratory problems began.  Similarly, a May 2016 statement was submitted from the Veteran's friend.  He indicated that the Veteran and he were active in all sports and other activities and the Veteran was never sick until he came out of the Marines in 1982.  He noted the Veteran started experiencing problems with his breathing upon separating from service.

Additionally, in response to the February 2017 opinion, the Veteran's representative submitted a correspondence in March 2017 in which he indicated objections to the opinion.  He first indicated the documentation provided to the February 2017 reviewer was concealed from the Veteran and he was deprived of the ability to attack the opinion.  However, the opinion was included in a February 2017 letter to the Veteran and his representative with the two listed questions, as he was given 60 days to respond and the present response was received.  Additionally, there are no outstanding records requests from the Veteran.

The representative also indicated an additional opinion was unnecessary as the opinion from Dr. R.G., referenced above, and was sufficient to adjudicate the claim.  He noted Dr. R.G. opined the Veteran's asthma was as likely as not service-connected and Dr. R.G. is the physician who treated the Veteran for many years and was most familiar with his history.  The representative challenged the partiality of the reviewer as he is a VA employee.  He stated "clearly, this opinion was solicited, not for elucidation, but for the purpose of obtaining a negative opinion to counter the Veteran's claim."

The Board notes the representative's challenges to the expert medical opinion; however, the Board did not develop the evidence of record for the purpose of creating negative evidence against the Veteran's claim.  As detailed by the Federal Circuit, the duty to assist imposes an affirmative requirement on VA to provide medical examinations and opinions in certain circumstances.  See Herbert v. McDonald, 791 Fed. Cir. 1364, 1366 (Fed. Cir. 2015).  However, it does not say that VA may not order a medical examination in any other circumstance.  Id.  VA does not lack authority to take steps to develop the record to make a legally sound decision on a claim, including by ordering a medical examination (or opinion).  Id. at 1367 (citing Douglas v. Shinseki, 23 Vet. App. 19, 22-26 (2009)).  This is so even if the development results in negative evidence.  Id. (distinguishing the broad general language of Mariano v. Principi, 17 Vet. App. 305 (2003)).  In the Veteran's case, the Board developed the case in an impartial, unbiased and neutral manner in order to make a legally sound decision on the claim.

Next, the representative challenged the adequacy of the February 2017 opinion.  He indicated the opinion did not discuss the studies or articles submitted by the Veteran and there is a presumption that these studies have not been reviewed.  While the reviewer did not perform an in depth discussion about each and every piece of medical literature or article submitted by the Veteran during the appeal period, he did make references to "medical literature", as well as "scientific evidence" throughout his opinion.  Thus, there is no basis for the Board to presume that he did not review the medical literature in the record or other applicable medical literature, in developing his opinion.  Additionally, examiners have no reasons-or-bases requirements and must only provide sufficient detail to make the Board's decision an informed one, as is the case here.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).

The representative further indicated "the Veteran submitted medical evidence on this issue in the form of articles and medical opinion, and other than this opinion's bald dismissal of the 'not much evidence,' the opinion fails to address any of it directly, and retires to a quantity of evidence versus a quality of the evidence standard."  He noted the reviewer did not acknowledge the Veteran's contention that his asthma began soon after leaving service.  However, a review of the February 2017 opinion shows the reviewer did acknowledge all the Veteran's contentions, as well as the documented upper respiratory tract illness noted during service.  However, he reported the evidence does not support a relationship between the Veteran's current asthma and his various exposures during service.  He further indicated there is no evidence the Veteran had an illness which resembled an asthma exacerbation during service.

While the Board acknowledges the thorough objections laid out by the representative to the February 2017 expert opinion, the Board finds the pulmonologist's opinion to be the most probative evidence of record as to the etiology of the Veteran's asthma.  The opinion is highly persuasive as it is from a pulmonary physician who includes a comprehensive rationale and explanation for his conclusions.  The Board finds the February 2017 pulmonologist's opinion holds more weight than the past positive medical evidence for the Veteran or the lay evidence of record.  Therefore, the Board finds the preponderance of the evidence supports that service connection for asthma is not warranted.

While the Veteran provides intuitive arguments that his asthma is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the etiology of asthma is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is related to the claimed exposures during service, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran's opinion as to the etiology of his asthma is afforded less probative weight than the February 2017 expert opinion.

As stated above, the Board determines the February 2017 reviewer's opinion is entitled to significant probative weight as he adequately addressed each of the Veteran's contentions and how the Veteran's asthma could not have resulted from such.  With regard to the contention that chemicals in the water at Camp Lejeune directly led to his asthma disability, the reviewer noted that the Veteran was exposed to low molecular weight compounds which can exacerbate an asthma condition.  However, the exacerbations occur within a short period of time (minutes, hours or possibly days) after exposure and there is no evidence the Veteran had any illness that resembled an asthma exacerbation in service.

With regard to the contention related to a bubonic plague shot or gas and diesel fume exposure, the examiner indicated the development of an abscess as an adverse reaction to an intramuscular plague vaccine and subsequent development of asthma years later, is difficult to support based on medical literature.  Further, exposure to gas fumes and diesel exhaust can lead to exacerbations of asthma; however, there was no evidence the Veteran suffered an exacerbation of asthma in service.

Therefore, the Board finds the February 2017 opinion highly probative, as the pulmonologist considered all of the pertinent evidence of record, to include the positive medical evidence from Dr. R.G., along with lay evidence of record.  His opinion discussed the Veteran's medical history, provided a complete rationale relying on and citing to the records reviewed, and is sufficient to allow the Board to make a fully informed determination.  Moreover, the reviewer offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Dr. R.G's opinion is less persuasive because it is not as comprehensive and essentially stands for the idea that a connection is medically possible, but without much explanation as to why it is so in the Veteran's specific case without sufficient consideration of all the factors as set forth in the February 2017 opinion.

In sum, while the Board is sympathetic to the Veteran's consistent contentions regarding the etiology of his asthma, the preponderance of the evidence is against the claim that the condition is related to service; the benefit-of-the-doubt doctrine is not applicable; and the claim of service connection for asthma must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a respiratory disorder, to include asthma, is denied.




			
            VITO A. CLEMENTI	   A. JAEGER
	             Veterans Law Judge                                        Veterans Law Judge
       Board of Veterans' Appeals                             Board of Veterans' Appeals




	                         __________________________________________
	                                                    RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


